Citation Nr: 0110185	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-11 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for lung disability 
claimed as due to tobacco use.  

2.  Entitlement to service connection for breathing 
disability claimed as due to mustard gas exposure.  

3.  Entitlement to service connection for a claimed back 
disorder.  

4.  Entitlement to service connection for a claimed 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the RO.  

In May 1981, the RO denied the veteran's claim of service 
connection for post-traumatic stress neurosis.  The veteran 
did not appeal the determination.  

In a March 1988 rating decision, the RO granted service 
connection for a right thumb injury but denied a claim of 
service connection for sinusitis.  

In September 1991, the veteran filed a claim of service 
connection for a nervous condition and sinusitis.  In a 
September 1991 letter, the RO advised the veteran that 
service connection for the both disabilities had been denied 
in March 1988.  The RO, however, never addressed the 
veteran's claimed psychiatric disability in March 1988.  

Indeed, inasmuch as the May 1981 rating decision addressed 
only post-traumatic stress neurosis and the veteran now 
claims service connection for a general psychiatric 
disability, the Board construes this as a new claim, and the 
issue will be addressed without regard to the finality of the 
prior decision.  See Spencer v. Brown, 4 Vet. App. 283 
(1993).  Thus, that issue has been recharacterized as is 
noted hereinabove.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

Regarding the issues of service connection for lung 
disability claimed as due to tobacco use and breathing 
disability claimed as due to mustard gas exposure, the RO 
found both of the claims to be not well grounded.  In light 
of the change in the law, these issues must be developed 
further.  

Service connection may be established on a presumptive basis 
for certain conditions (including chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung cancer (except mesothelioma), 
squamous cell carcinoma, or a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease or acute nonlymphocytic leukemia) if, 
during active military service, the veteran had full-body 
exposure to nitrogen or sulfur mustard or Lewisite and 
subsequently develops the condition.  38 C.F.R. § 3.316 
(2000).  

Similarly, service connection may be established for 
disability due to tobacco use if the evidence shows that the 
veteran incurred a nicotine dependence in service.  See 
O.G.C. Prec. Op. 19-97 (May 13, 1997).  Alternatively, 
service connection may be established for disability that is 
related to smoking during service.  See O.G.C. Prec. Op. 2-93 
(Jan. 13, 1993).  

As the RO has not considered the issue of service connection 
for a psychiatric disorder without regard to the finality of 
the prior rating decision, the issue must be remanded for 
development and adjudication.  

Although the veteran was afforded a VA examination of the 
back, the examiner did not provide an opinion regarding the 
likely etiology of the claimed back disorder.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the claimed respiratory, psychiatric and 
back disorders since service.  After 
securing the necessary releases, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  In accordance with VBA Circular 21-
95-4, dated February 23, 1995, and all 
subsequent revisions, the RO should 
contact the VA Central Office Rating 
Procedures Staff or Advisory Review 
Staff, and Compensation and Pension 
Service, to determine if the veteran is 
listed as a participant in mustard gas 
testing/training.  The Board notes that 
chemical test information is not in all 
cases maintained under the name of the 
participant.  Therefore, identifying 
information should include the veteran's 
name as stated during service, claim 
number, social security number, date and 
location of test, type of test, claimed 
disabilities, branch of service, and the 
unit to which the veteran was assigned.  
The RO should include a copy of the 
certificate of completion of the Unit Gas 
NCO's Course and inquire whether, given 
the dates and place of the course, the 
types of exercises and chemicals can be 
discerned.  Also in accordance with 
instructions in VBA Circular 2l-95-4, all 
specifics regarding claimed testing 
should be sent to the:  Commander, U.S. 
Army Chemical and Biological Defense 
Agency Attn: AMSCB-CIH Aberdeen Proving 
Ground, MD 21010-5423.  

3.  If it is determined that the veteran 
was a participant in chemical gas testing 
or that he might have been such a 
participant, the RO should conduct 
additional development of the medical 
record as appropriate.  

4.  Then, the RO should also schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of all 
respiratory disorders.  All indicated 
tests must be conducted.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should obtain and 
record a detailed history of the 
veteran's alleged tobacco use and mustard 
gas exposure.  After a thorough review of 
the record, the examiner should 
specifically state whether the veteran 
has any of the diseases listed in 
38 C.F.R. § 3.316.  In addition, the 
examiner should state whether any current 
respiratory disability is likely due to 
in-service tobacco use.  Finally, the 
examiner should state whether the veteran 
suffers from nicotine dependence which 
had its onset in service.  If so, the 
examiner should state whether any 
respiratory disorder is due to nicotine 
dependence.  A complete rationale for any 
opinion expressed must be provided.  

5.  The RO then should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of his 
claimed psychiatric disorder.  All 
efforts made toward conducting the 
examination should be documented in the 
claims folder.  All indicated tests must 
be conducted.  The claims folder and a 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the requested study.  Based on 
his/her review of the case, the examiner 
should provide an opinion as to the 
likelihood that any current psychiatric 
disability is related to his period of 
service.  A complete rationale for any 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

6.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of his claimed 
back disorder.  All efforts made toward 
conducting the examination should be 
documented in the claims folder.  All 
indicated tests must be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  Based on his/her review of the 
case, the examiner should provide an 
opinion as to the likelihood that any 
current back disability is related to his 
period of service-particularly a jeep 
accident in 1943.  A complete rationale 
for any opinion expressed must be 
provided.  The report of the examination 
should be associated with the veteran's 
claims folder.

7.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

8.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims.  If the benefits sought 
on appeal are not granted, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




